UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	January 1, 2016 — June 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As summer comes to a close, we note that despite multiple headwinds and uncertainties both at home and overseas, the overall trajectory of the equity markets has been somewhat positive so far in2016. It is heartening that markets have recovered from various international and domestic challenges. Weknow volatile markets can be unsettling, but if recent events are any indication, we believe it is important not to overreact to short-term developments and to focus instead on the long term. We believe the global environment continues to be supportive of stocks. Central banks around the world stand ready to add more stimulus and liquidity, if necessary, while the underpinnings of the U.S. economy remain solid, in our view. Overseas, higher hurdles to growth exist, but we believe that market gyrations may present investment opportunities. Within fixed income, yields have fallen — and in some cases have gone further into negative territory — as investors seek safety from turbulent markets, notably after the United Kingdom’s vote to depart the European Union. At Putnam, our portfolio managers seek positive returns in every kind of market environment, backed by our network of global analysts and their own experience navigating changing conditions. They, and we, share a deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your fund’s performance for the reporting period ended June 30, 2016, as well as an outlook for the comingmonths. As always, it may be helpful for you to consult with your financial advisor, who can assist you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Performance summary (as of 6/30/16) Investment objective Capital growth and current income Net asset value June 30, 2016 Class IA: $12.18 Class IB: $12.20 Total return at net asset value MSCI World Utilities (as of 6/30/16) Class IA shares* Class IB shares† Index (ND)‡ 6 months 13.98% 13.93% 13.44% 1 year 11.05 10.82 15.03 5 years 34.71 33.14 31.50 Annualized 6.14 5.89 5.63 10 years 50.20 46.56 48.58 Annualized 4.15 3.90 4.04 Life 355.07 332.92 — Annualized 6.47 6.25 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 4, 1992. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the MSCI World Utilities Index (ND), was introduced on 1/1/01, which post-dates the inception of the fund’s class IA shares. The MSCI World Utilities Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the utilities sector. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. Putnam VT Global Utilities Fund1 Report from your fund’s manager How would you describe the investment environment for global utilities stocks during the six months ended June 30, 2016? It was a generally favorable period for global utilities. Uncertainties about the world economy, oil prices, interest rates, and political developments fueled considerable volatility in the equity markets, which sent many investors searching for “safer-haven” instruments, among them U.S. Treasury bonds. As a result of this flight to safer havens, investor demand bid up the price of Treasuries, causing their yields to fall. This environment was beneficial for the utilities sector — especially the regulated utilities — as many investors turned to these stocks for their attractive dividend yields and their perceived safety. Among independent power producers [IPPs] — a key component of the utilities sector that recently had underperformed — there was a marked turnaround in their performance, as a rebound in natural gas prices helped support a move up in power prices, which reignited investor interest in that segment of the utilities sector. How did the portfolio perform in this environment? Putnam VT Global Utilities Fund class IA shares posted a 13.98% return for the six-month period, compared with a return of 13.44% for its benchmark, the MSCI World Utilities Index [ND]. The fund’s relative performance was helped by favorable stock selection, particularly our picks within the regulated utilities space, where electric utilities — the fund’s biggest weighting —performed well during the period. The fund’s holdings among natural gas utilities also made a solid contribution to relative performance, as did security selection within the water utilities segment. Stock picking in the IPP segment was favorable as well, although an overweight there muted some of our stock-selection gains as the improvement in IPPs, while solid, was not as strong as that of the utilities sector as a whole. Relative fund performance also was constrained by our holding a small, uninvested position in cash. Geographically, the fund maintained an overweight in U.S. utilities stocks, which, along with favorable stock selection, made a strong contribution to the fund’s relative performance. Having a signifi-cant underweight to Japan, which was the weakest performer in the global utilities space, also had a meaningful positive impact. What role did derivatives play in the portfolio’s performance? Our use of forward currency contracts helped protect the portfolio from adverse movements in exchange rates during the period. Employing these derivative instruments had a positive impact on the fund’s performance. What is your outlook for global utilities stocks in the back half of 2016? As the U.S. economy remains stronger than most other world economies, I continue to have a more favorable view of U.S. utilities stocks versus those in other geographic regions, and the fund continues to have an overweight position in that geographic segment. In the regulated utilities space, my view is that current valuations appear to be stretched and that those rich valuations could be vulnerable if Treasury yields turn and start to rise. I believe a rising rate environment would create a more challenging environment for these stocks going forward, and I will be mindful of that in the months ahead. On the other hand, I believe there is more reason for optimism on the power side, as I think the power market is likely to improve as a result of a stabilization in natural gas prices and the attendant rebound in power prices. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluc-tuations. The utilities industries may be affected by increases in fuel costs, technological obsolescence, changes in regulatory policies, and deregulation. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. 2 Putnam VT Global Utilities Fund Your fund’s manager Portfolio Manager Sheba M. Alexander, CFA, joined Putnam in 2001 and has been in the investment industry since 1995. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Global Utilities Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/16 to 6/30/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.81% 1.06% Annualized expense ratio for the six-month period ended 6/30/16 0.82% 1.07% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/16 for the 6 months ended 6/30/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.36 $5.69 $4.12 $5.37 Ending value (after expenses) $1,139.80 $1,139.30 $1,020.79 $1,019.54 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/16. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Global Utilities Fund The fund’s portfolio 6/30/16 (Unaudited) COMMON STOCKS (92.3%)* Shares Value Diversified telecommunication services (2.6%) Com Hem Holding AB (Sweden) 189,544 $1,606,485 Numericable-SFR SA (France) 17,181 434,883 Electric utilities (44.7%) American Electric Power Co., Inc. 67,094 4,702,618 Duke Energy Corp. 44,600 3,826,234 Edison International 45,594 3,541,286 Entergy Corp. 4,914 399,754 Exelon Corp. 167,400 6,086,664 Iberdrola SA (Spain) 191,296 1,292,124 NextEra Energy, Inc. 52,100 6,793,840 PG&E Corp. 102,299 6,538,952 SSE PLC (United Kingdom) 136,153 2,846,946 Gas utilities (1.2%) Snam SpA (Italy) 165,009 987,191 Independent power and renewable electricity producers (14.3%) Calpine Corp. † 235,941 3,480,130 Dynegy, Inc. † 40,416 696,772 EDP Renovaveis SA (Spain) 418,285 3,166,691 Electric Power Development Co., Ltd. (Japan) 39,500 918,093 NextEra Energy Partners LP 3,000 91,140 NRG Energy, Inc. 213,800 3,204,862 Media (0.5%) Comcast Corp. Class A 6,800 443,292 Multi-utilities (19.5%) Centrica PLC (United Kingdom) 726,893 2,194,557 Dominion Resources, Inc. 10,500 818,265 ENGIE SA (France) 59,878 966,340 National Grid PLC (United Kingdom) 114,103 1,677,941 Public Service Enterprise Group, Inc. 24,200 1,127,962 RWE AG (Germany) † 25,377 401,018 Sempra Energy 35,537 4,051,929 Veolia Environnement SA (France) 173,086 3,760,210 WEC Energy Group, Inc. 11,508 751,472 Water utilities (9.5%) American Water Works Co., Inc. 53,112 4,488,495 Severn Trent PLC (United Kingdom) 38,287 1,250,721 United Utilities Group PLC (United Kingdom) 141,276 1,967,228 Total common stocks (cost $54,454,531) Principal amount/ SHORT-TERM INVESTMENTS (9.5%)* shares Value Putnam Short Term Investment Fund 0.47% L Shares 7,400,288 $7,400,288 U.S. Treasury Bills 0.20%, August 11, 2016 Δ $141,000 140,967 U.S. Treasury Bills 0.22%, July 7, 2016 Δ 110,000 109,999 Total short-term investments (cost $7,651,252) Total investments (cost $62,105,783) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through June 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $80,736,604. † This security is non-income-producing. Δ
